420 F.2d 948
William HARRIS, III, et al., Plaintiffs-Appellants,v.OKTIBBEHA COUNTY SCHOOL DISTRICT et al., Defendants-Appellees.
No. 28811.
United States Court of Appeals Fifth Circuit.
December 11, 1969.

Kent Spriggs, Oxford, Miss., Thomas R. Mayfield, West Point, Miss., for plaintiffs-appellants.
William Ward, P. L. Douglas, Starkville, Miss., for defendants-appellees.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
This is an appeal in a school desegregation case.


2
In its order of August 6, 1969 the District Court required the school board to submit a plan by December 1, 1969 which would provide for the disestablishment of the dual system of schools in the district in two approximately equal steps, one step to take effect for the school year 1970-1971, and the other and final step to be effective for the school year 1971-1972. The Court further ordered that the administration and faculty be reassigned so that a ratio of one out of every six full time faculty and staff members would be of a race different from the majority of such school faculty and staff for the school year 1969-1970, and that when the implementation of the pupil assignment had been completed no faculty or staff would be identifiable as being tailored for a heavy concentration of Negro or white students. Appellants seek summary reversal.


3
Alexander v. Holmes County Board of Education, 1969, 396 U.S. 19, 90 S. Ct. 29, 24 L. Ed. 2d 19; United States v. Hinds County School Board, 5 Cir. 1969, 417 F.2d 852 [November 7, 1969] and Singleton v. Jackson Municipal Separate School System (and consolidated cases en banc), 419 F.2d 1211 [December 1, 1969] mandate that "effective immediately * * * school districts * * * may no longer operate a dual school system based on race or color," and that they must "begin immediately to operate as unitary school systems within which no person is to be effectively excluded from any school because of race or color."


4
We reverse and remand this case for compliance with the requirements of Alexander v. Holmes County, and the terms, provisions and conditions (including the times specified) in Singleton, supra. Let our mandate issue immediately.


5
Reversed and remanded with directions.